NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 22, 2012
                                 Decided February 22, 2012

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 11-2726

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

       v.                                         No. 10-CR-30245-MJR

RAYMOND SMOOT,                                    Michael J. Reagan,
    Defendant-Appellant.                          Judge.



                                          ORDER

        A jury found Raymond Smoot guilty of being a felon in possession of a firearm.
See 18 U.S.C. § 922(g)(1). The district court sentenced him to the statutory maximum
120-months imprisonment, which fell below his guidelines range. Smoot filed a notice of
appeal, but his appointed lawyer believes that the appeal is frivolous and seeks to
withdraw under Anders v. California, 386 U.S. 738, 744 (1967). Smoot did not accept our
invitation to address counsel’s submission. See C IR. R. 51(b). We confine our review to the
potential issues that counsel identified in her facially adequate brief. See United States v.
Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
No. 11-2726                                                                            Page 2

        At trial the only issue was whether Smoot possessed the gun charged in the
indictment, a black Ruger 9-millimeter pistol bearing serial number 311-85034, one night in
early 2010. Smoot did not dispute that on that night he had a black gun; that he had it
outside an adult establishment in Brooklyn, Illinois; and that it discharged when he went to
show it to a friend, Eric Owens, hitting Owens in the leg. An officer, Jason Boyd, testified
that he was driving near the scene when Owens flagged him down to say that he had been
shot. Boyd exited his vehicle and chased Smoot unsuccessfully for a few blocks.
Reinforcements soon arrived, and Smoot was arrested hiding on the ground near a senior
citizen building. Boyd and another officer, Jason Renth, found the Ruger on the ground
near that building. Smoot later admitted in a videotaped interview that he threw his gun
near where he had been hiding.


       Counsel first considers whether Smoot could challenge the sufficiency of the
evidence supporting his conviction. Counsel summarizes Smoot’s defense, which sought to
cast doubt on the likelihood that the gun found near his hiding place was the same gun he
possessed. First, the Ruger had not been fingerprinted. Second, Brooklyn, Illinois, is a high-
crime area and thus the Ruger conceivably could have been discarded there by someone
else. And third, although Officer Boyd testified at trial that he could not recall where he
found the casing of the bullet that came from the Ruger—which should have ejected from
the gun at the moment of the shooting—his initial reports reflected that the casing was
found at the senior citizen building, not the scene of the shooting.


       Counsel properly concluded that any challenge to the sufficiency of the evidence
would be frivolous. When reviewing a challenge to the sufficiency of the evidence, we view
the evidence in the light most favorable to the government and will uphold the jury’s
verdict so long as any rational jury could have found the defendant guilty beyond a
reasonable doubt. United States v. Aldridge, 642 F.3d 537, 544 (7th Cir. 2011). Here the jury
could reasonably infer that Smoot possessed the Ruger based on his admission to tossing
away a gun near the senior citizen center—the very place where the officers found him
hiding and where shortly afterward they found a gun.


        Counsel also considers whether Smoot might challenge his sentence but properly
concludes that any such challenge would be frivolous. The court adopted the probation
officer’s properly calculated guidelines range of 130 to 162 months, which was capped by
the 120-month statutory maximum. See 18 U.S.C. § 924(a)(2). Counsel has not identified any
reason to disturb the presumption of reasonableness applicable to a sentence below the
guidelines range. See Rita v. United States, 551 U.S. 338, 350–51 (2007); United States v.
Martinez, 650 F.3d 667, 671 (7th Cir. 2011). The district court adequately discussed the
relevant sentencing factors under 18 U.S.C. § 3553(a), noting Smoot’s past convictions for
No. 11-2726                                                                          Page 3

being a felon in possession of a firearm and involuntary manslaughter, see id. § 3553(a)(1),
as well as the nature of the offense, which involved Smoot firing a gun—he says he did not
do so intentionally, but he did so at least recklessly—that severely injured Owens, see id.
The court also reasonably found that these considerations outweighed Smoot’s argument in
mitigation that he has steady family support and a strong work ethic. We would not
conclude that the court abused its discretion in making that assessment.


       Counsel also combs the record for possible trial errors, and we agree with him that
the district court made no errors that would survive plain-error review.


       We GRANT counsel’s motion to withdraw and DISMISS the appeal.